ORDER

PER CURIAM.
AND NOW, this 6th day of January, 2014, the Petition for Allowance of Appeal is GRANTED. The issues, as framed by Petitioner, are:
1. Should this Court grant review of the Commonwealth Court’s holding that, contrary to settled rules of statutory construction, post-election fundraising and/or debt forgiveness to retire a candidate’s ballot challenge legal defense costs obligation that accrued in 2007 and was specifically not precluded, is nonetheless regulated as a “contribution” under Philadelphia’s 2007 campaign finance law?
2. Should this Court grant review of the Commonwealth Court’s holding that, while incurring ballot challenge litigation legal defense costs was not a regulated “expenditure” under the applicable 2007 campaign finance law, postelection liquidation of the resulting debt is nonetheless regulated by that law?
3. Should this Court grant review of the Commonwealth Court’s holding that legal fees incurred by a political campaign for the purpose of defending against ballot challenge litigation and preserving the candidate’s right to appear on the ballot, and not to influence the outcome of a covered election, are regulated under Philadelphia’s 2007 campaign finance law?
4. Should this Court grant review of the Commonwealth Court’s holding that Cozen O’Connor may not seek a declaration covering all means available to liquidate the legal fees debt at issue — including through fundraising by the former candidate not subject to contribution limits — where this Court held previously, without limitation, that the Firm has standing to pursue this relief on the merits?
Justice McCAFFERY did not participate in the consideration or decision of this matter.